UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02021 Deutsche Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 6/30 Date of reporting period: 6/30/2015 ITEM 1. REPORT TO STOCKHOLDERS June 30, 2015 Annual Report to Shareholders Deutsche Enhanced Commodity Strategy Fund Contents 3 Letter to Shareholders 4 Portfolio Management Review 12 Performance Summary 14 Consolidated Investment Portfolio 29 Consolidated Statement of Assets and Liabilities 31 Consolidated Statement of Operations 33 Consolidated Statement of Changes in Net Assets 34 Consolidated Financial Highlights 39 Notes to Consolidated Financial Statements 59 Report of Independent Registered Public Accounting Firm 60 Information About Your Fund's Expenses 62 Tax Information 63 Advisory Agreement Board Considerations and Fee Evaluation 68 Board Members and Officers 73 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund invests in commodity-linked derivatives which may subject the fund to special risks. Market price movements or regulatory and economic changes will have a significant impact on the fund’s performance. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. A counterparty with whom the fund does business may decline in financial health and become unable to honor its commitments, which could cause losses for the fund. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Emerging markets tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. Investing in foreign securities presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Despite slow growth during the first half of 2015, the U.S. economy’s underlying fundamentals remain sound. Employment growth has been solid, the housing market continues to improve and households have strengthened their finances. Real income is firming thanks to the improving labor market and lower energy prices. And, while consumers remain cautious, they’re likely to loosen their purse strings over time. In short, our economists see an environment that should support modestly above-trend domestic growth. The strong U.S. dollar continues to act as a headwind to exports and (for those whose positions are not hedged) a detractor from foreign equity returns. The U.S. Federal Reserve Board is likely to start raising short-term interest rates in the U.S. later this year. However, the specific timing depends on whether the recent slowdown in activity reverses, the labor markets continue to heal and inflation truly bottoms. In any case, analysts expect the process to be gradual. Meanwhile, the global picture, which had appeared to be brightening, is again in flux due to uncertainties regarding the Greek debt crisis and its potential ramifications. Overall, our strategic view remains generally positive. While we do not see Greece posing a major risk of contagion across the Eurozone, heightened volatility can be expected. As always, we encourage you to visit us at deutschefunds.com for timely information about economic developments and your Deutsche fund investment. With frequent updates from our Chief Investment Officer and economists, we want to ensure that you have the resources you need to make informed decisions. Thank you for your continued investment. We appreciate the opportunity to serve your investment needs. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 12 through 13 for more complete performance information. Investment Strategy Under normal circumstances, the fund invests in commodity-linked derivative instruments backed by a portfolio of fixed-income investments. The fund invests in commodity-linked derivative instruments (a contract whose value is based on a particular commodity), such as commodity-linked swap contracts, commodity-linked structured notes, options and futures contracts, to gain exposure to the investment return of assets that trade in the commodity markets, without investing directly in physical commodities. Physical commodities are assets that have tangible properties, such as gas, heating oil, industrial and other precious metals, livestock or agricultural products. With respect to the fund’s fixed-income investments, portfolio management uses a relative value style to seek to construct a diversified portfolio of fixed income securities. Management normally targets a dollar-weighted average portfolio duration of three years or less. Please see the fund’s prospectus for a complete description of the commodity-linked derivative and other securities in which the fund invests, including a variety of fixed-income securities. The fund returned -12.65% during the 12-month period ended June 30, 2015. While negative, this return nonetheless compares favorably to the –23.71% return of the benchmark — the Bloomberg Commodity Index — as well as the –24.74% average return of the funds in its Morningstar peer group, Commodities Broad Basket Funds. In addition, the fund has outpaced both its benchmark and peers during the three-, five- and 10-year periods ended June 30, 2015. We believe these longer-term results underscore the value of our risk-managed approach, which seeks to limit the impact of downside risk during periods of weak market performance. As the return of the benchmark would indicate, the past year was a very challenging time for the commodity markets. The headline story of the period was the sharp downturn in oil prices, which was brought about by a combination of elevated supply and weaker-than-expected demand. The selling wasn’t limited to oil, however, as base metals, precious metals and agricultural commodities all lost ground to varying degrees. This downturn was brought about, in part, by the continued sluggishness in the global economy and concerns of how slow growth may impact future demand. Additionally, demand from China continued to tail off from the levels of two to three years ago, a development with large implications for both metal- and energy-related commodities. The strength in the U.S. dollar also had a negative impact on commodities’ performance by making them more expensive in U.S. dollar terms. Fund Performance The fund gains exposure to commodities using commodity-linked swaps and futures, and the remaining portion of the portfolio is invested in a fixed-income strategy. In the fund’s fixed-income portfolio, we emphasize short-term, higher-quality bonds to manage volatility and interest-rate risk, but we also take on a modest degree of credit risk to capture excess yield. We were able to cushion the impact of the downturn in commodity prices by virtue of our disciplined, three-pronged investment strategy. The fund’s approach consists of a tactical element, a relative value strategy and a "roll enhancement" strategy. All three strategies made positive contributions to performance during the past year. Tactical strategy: This strategy allows us to shift the fund’s effective weighting to the broader commodity market from a low of 50% to a high of 100%. Quantitative momentum models determine the investment level of the portfolio. When the momentum trend in the market is stable or rising, we may maintain or increase the fund’s overall exposure to commodities. When the momentum trend in the market is negative and falling, we may reduce the fund’s overall exposure to commodities. This aspect of our strategy, which is designed to mitigate the impact of potential downside risk in the commodities market, worked as intended during the past year. After entering the reporting period with a nearly full exposure to commodities, we scaled back to the minimum level of 50% early in the third calendar quarter. We maintained this positioning though the fourth quarter of 2014 and the first three months of this year, which significantly dampened the impact of the market’s substantial downturn during this interval. "We remain focused on capturing commodities’ upside potential while striving to manage the impact of downside volatility." The tactical strategy continued to make a positive contribution during the final three months of the reporting period. The fund’s quantitative model called for an increase in net exposure to 65% during the second calendar quarter of 2015, and we augmented this by moving the exposure to 85% on a tactical basis. This tactical call worked well and enabled the fund to capture a greater portion of the rally in commodities during late April and into May. The fund closed the period with an exposure of 77%. Roll enhancement strategy: Commodity investing entails purchasing a contract to buy or sell a specific commodity on a specific date. Since the fund does not want to take physical delivery of the underlying commodity contracts, we "roll" the contracts (i.e., sell one contract and purchase another) on a regular basis. Our roll enhancement strategy seeks to roll into contracts that maximize the fund’s return potential. This strategy added value in the difficult market environment. We rotated the portfolio toward longer-dated contracts early in the reporting period and maintained that positioning throughout the year. This decision proved instrumental in cushioning some of the market’s downside risk, since front-month contracts (those scheduled to mature the soonest) typically bear the brunt of market downturns. Relative value strategy: Our relative value strategy actively overweights or underweights each of the most liquid commodities depending on how "cheap" or "expensive" each commodity appears from a quantitative perspective. This portion of our strategy is based on the principle that commodity prices tend to "mean revert" over time. If the short-term, one-year moving average price of a commodity is above its long-term, five-year moving average price, we may underweight the commodity; if the short-term moving average price is below the long-term moving average price, we may overweight the commodity. The relative value strategy made a positive contribution to performance, with an underweight in oil through the middle six months of the period having the largest impact on fund returns. The fund's fixed-income strategy generated little in the way of excess performance during the past year. However, as designed, the fixed-income strategy generated enough income to fund the costs of trading in the commodity portion of the fund. Outlook and Fund Positioning While we anticipate that headline risk will continue to fuel near-term volatility in the commodity markets, we are also seeing an increasingly firm foundation for prices. The United States is experiencing healthy growth, the European Central Bank is aggressively enacting pro-inflationary policies and the Chinese government is pursuing a pro-growth agenda that is more targeted and efficient than those it has employed in the past. In combination, we believe these factors point to steady demand for commodities. At the same time, lower prices have prompted producers to rationalize their operations across the commodities complex. In the energy sector, rig counts have declined and production growth has fallen well off of the levels of the past two years. Metals also stand to benefit from lower production due to a wave of consolidation among mining companies in recent years, and we see the potential for unusual weather patterns to disrupt supply in the agricultural space. Taken together, we believe these trends indicate that supplies across the commodities space have begun to move in line with demand, which should help support healthier performance for the market. As always, we remain focused on capturing commodities’ upside potential while striving to manage the impact of downside volatility. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. — Co-Head of Fixed Income for North America: New York. — BIS, University of Minnesota. Eric S. Meyer, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Deutsche Asset & Wealth Management in 2006 after 16 years of experience in positions of increasing responsibility in corporate banking with First Chicago, Credit Agricole, and most recently, Bank of America's subsidiary, Flagship Capital Management. Prior to his corporate banking experience, he worked in trust management operations for 10 years at First Chicago and E.F. Hutton. — Head of US Loan Portfolio Management, High Yield Strategies: New York. — BA, State University of New York, Albany; MBA, Pace University. John D. Ryan, Managing Director Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Deutsche Asset & Wealth Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998–2003. — Investment industry experience began in 1993. — BA in Economics, University of Chicago; MBA, University of Chicago. Darwei Kung, Director Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Deutsche Asset & Wealth Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001–2004. — Portfolio Manager: New York. — BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. Steven Zhou, CFA, Vice President Portfolio Manager of the fund. Began managing the fund in 2011. — Joined Deutsche Asset & Wealth Management in 2010 with over two years of experience at J.P. Morgan Chase and Freddie Mac. Held summer internship positions at Deutsche Asset Management and AFL-CIO Housing Investment Trust. — Analyst for Mortgage Backed Securities: New York. — MS in Computational Finance, Carnegie Mellon University; BA in Economics and BS in Computer Science, University of Maryland, College Park. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know Derivatives are contracts whose values can be based on a variety of instruments, including indices, currencies or securities. They can be utilized for a variety of reasons, including for hedging purposes, for risk management, for non-hedging purposes to seek to enhance potential gains, or as a substitute for direct investment in a particular asset class or to keep cash on hand to meet shareholder redemptions. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. A swap is an exchange of cash flows that are dependent on the price of an underlying commodity. A structured note is a hybrid security whose return typically tracks the performance of an underlying debt obligation and a derivative that is embedded within it. The characteristics of the underlying debt obligation and derivative embedded within it adjust the securities risk/return profile. Options are financial derivatives that offer the right, but not the obligation, to buy or sell a security or financial asset at an agreed-upon price and during a certain period of time or on a specific date. Futures contracts are contractual agreements to buy or sell a particular commodity or financial instrument at a predetermined price in the future. The unmanaged Bloomberg Commodity Index tracks a diversified group of commodities and commodities futures contracts traded on both U.S. and London exchanges. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. The Morningstar Commodities Broad Basket Funds category consists of funds that invest in a diversified basket of commodity goods, including but not limited to, grains, minerals, metals, livestock, cotton, oils, sugar, coffee and cocoa. These funds may invest directly in physical assets or commodity-linked derivative instruments, such as commodity swap agreements. Overweight means the fund holds a higher weighting in a given sector, security, or commodity than the benchmark. Underweight means the fund holds a lower weighting. Mean reversion is a theory that prices and returns eventually move back toward the mean, or average. Credit quality is a measure of a bond issuer’s ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Performance Summary June 30, 2015 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 6/30/15 Unadjusted for Sales Charge –12.65% –0.60% –0.40% Adjusted for the Maximum Sales Charge (max 5.75% load) –17.68% –1.77% –0.99% Bloomberg Commodity Index† –23.71% –3.91% –2.62% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 6/30/15 Unadjusted for Sales Charge –13.34% –1.42% –1.18% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –15.87% –1.63% –1.18% Bloomberg Commodity Index† –23.71% –3.91% –2.62% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 6/30/15 Unadjusted for Sales Charge –13.30% –1.34% –1.15% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –13.30% –1.34% –1.15% Bloomberg Commodity Index† –23.71% –3.91% –2.62% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 6/30/15 No Sales Charges –12.51% –0.41% –0.21% Bloomberg Commodity Index† –23.71% –3.91% –2.62% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 6/30/15 No Sales Charges –12.36% –0.25% –0.09% Bloomberg Commodity Index† –23.71% –3.91% –2.62% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated October 1, 2014 are 1.50%, 2.39%, 2.28%, 1.30% and 1.16% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended June 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The unmanaged Bloomberg Commodity Index is an unmanaged index that tracks a diversified group of commodities and commodities futures contracts traded on both U.S. and London exchanges. Class A Class B Class C Class S Institutional Class Net Asset Value 6/30/15 $ 6/30/14 $ Distribution Information as of 6/30/15 Twelve Months: Income Dividends $ Consolidated Investment Portfolio as of June 30, 2015 Principal Amount ($) Value ($) Corporate Bonds 18.5% Consumer Discretionary 1.1% Carnival Corp., 1.875%, 12/15/2017 Ford Motor Credit Co., LLC, 3.984%, 6/15/2016 Hyundai Capital Services, Inc., 144A, 1.086%*, 3/18/2017 Consumer Staples 0.9% ConAgra Foods, Inc., 2.1%, 3/15/2018 HJ Heinz Co., 144A, 2.8%, 7/2/2020 (a) Reynolds American, Inc., 2.3%, 6/12/2018 Safeway, Inc., 3.4%, 12/1/2016 Tyson Foods, Inc., 2.65%, 8/15/2019 Wesfarmers Ltd., 144A, 1.874%, 3/20/2018 Energy 2.0% CNPC General Capital Ltd., 144A, 1.95%, 4/16/2018 Columbia Pipeline Group, Inc., 144A, 2.45%, 6/1/2018 Delek & Avner Tamar Bond Ltd., 144A, 3.839%, 12/30/2018 Energy Transfer Partners LP, 4.15%, 10/1/2020 KazMunayGas National Co. JSC, Series 2, 144A, 9.125%, 7/2/2018 Noble Holding International Ltd., 4.0%, 3/16/2018 QGOG Atlantic, 144A, 5.25%, 7/30/2018 Transocean, Inc., 4.95%, 11/15/2015 Transportadora de Gas Internacional SA ESP, 144A, 5.7%, 3/20/2022 Financials 8.1% Bangkok Bank PCL, 144A, 3.3%, 10/3/2018 Bank of America Corp., Series L, 2.6%, 1/15/2019 Bank of Baroda, 144A, 4.875%, 7/23/2019 Bank of India, 144A, 3.625%, 9/21/2018 Banque Federative du Credit Mutuel SA, 144A, 2.75%, 1/22/2019 Capital One Bank U.S.A. NA, 2.25%, 2/13/2019 Commonwealth Bank of Australia, 144A, 1.532%*, 3/31/2017 Corpbanca SA, 144A, 3.875%, 9/22/2019 Credit Agricole SA, 144A, 2.125%, 4/17/2018 Development Bank of Kazakhstan JSC, 144A, 5.5%, 12/20/2015 Grupo Aval Ltd., 144A, 5.25%, 2/1/2017 Industrial & Commercial Bank of China Ltd., 3.231%, 11/13/2019 Intercontinental Exchange, Inc., 2.5%, 10/15/2018 Intesa Sanpaolo SpA: 3.875%, 1/16/2018 3.875%, 1/15/2019 Itau Unibanco Holding SA, 144A, 2.85%, 5/26/2018 Jefferies Group LLC, 5.125%, 4/13/2018 Lloyds Bank PLC, 2.3%, 11/27/2018 Macquarie Group Ltd., 144A, 3.0%, 12/3/2018 Morgan Stanley, 3.8%, 4/29/2016 Navient Corp., 3.875%, 9/10/2015 QBE Insurance Group Ltd., 144A, 2.4%, 5/1/2018 Skandinaviska Enskilda Banken AB, 144A, 2.375%, 11/20/2018 Sumitomo Mitsui Banking Corp., 2.5%, 7/19/2018 Suncorp-Metway Ltd., 144A, 1.7%, 3/28/2017 Turkiye Halk Bankasi AS, 144A, 4.75%, 6/4/2019 Turkiye Vakiflar Bankasi Tao, 144A, 5.0%, 10/31/2018 Woori Bank Co., Ltd., 144A, 2.875%, 10/2/2018 Health Care 0.9% Actavis Funding SCS, 2.35%, 3/12/2018 Laboratory Corp. of America Holdings, 2.2%, 8/23/2017 Mallinckrodt International Finance SA, 3.5%, 4/15/2018 Industrials 0.6% Harris Corp., 2.7%, 4/27/2020 Ingersoll-Rand Global Holding Co., Ltd., 2.875%, 1/15/2019 Mersin Uluslararasi Liman Isletmeciligi AS, 144A, 5.875%, 8/12/2020 Information Technology 0.8% Arrow Electronics, Inc., 3.0%, 3/1/2018 Seagate HDD Cayman, 3.75%, 11/15/2018 Xerox Corp., 6.4%, 3/15/2016 Materials 2.8% Airgas, Inc., 2.95%, 6/15/2016 Anglo American Capital PLC, 144A, 2.625%, 9/27/2017 Celulosa Arauco y Constitucion SA, 7.25%, 7/29/2019 CF Industries, Inc., 6.875%, 5/1/2018 Freeport-McMoRan, Inc.: 2.375%, 3/15/2018 3.1%, 3/15/2020 (b) Glencore Finance Canada Ltd., 144A, 2.7%, 10/25/2017 Glencore Funding LLC, 144A, 2.5%, 1/15/2019 Goldcorp, Inc., 2.125%, 3/15/2018 Inversiones CMPC SA, 144A, 6.125%, 11/5/2019 Rio Tinto Finance (U.S.A.) PLC, 2.25%, 12/14/2018 Teck Resources Ltd., 3.0%, 3/1/2019 (b) Telecommunication Services 0.5% AT&T, Inc., 2.45%, 6/30/2020 CC Holdings GS V LLC, 2.381%, 12/15/2017 Telefonica Emisiones SAU, 3.192%, 4/27/2018 Utilities 0.8% Exelon Corp., 2.85%, 6/15/2020 FirstEnergy Corp., Series A, 2.75%, 3/15/2018 Israel Electric Corp., Ltd., 144A, 5.625%, 6/21/2018 Total Corporate Bonds (Cost $147,899,459) Mortgage-Backed Securities Pass-Throughs 3.3% Federal National Mortgage Association, 3.0%, with various maturities from 5/1/2027 until 6/1/2027 (Cost $26,682,263) Asset-Backed 7.2% Automobile Receivables 1.8% AmeriCredit Automobile Receivables Trust: "B", Series 2012-4, 1.31%, 11/8/2017 "D", Series 2012-5, 2.35%, 12/10/2018 "D", Series 2011-2, 4.0%, 5/8/2017 Avis Budget Rental Car Funding AESOP LLC, "B", Series 2014-2A, 144A, 3.29%, 2/20/2021 CPS Auto Receivables Trust, "D", Series 2014-D, 144A, 5.33%, 11/16/2020 Skopos Auto Receivables Trust, "A", Series 2015-1A, 144A, 3.1%, 12/15/2023 Credit Card Receivables 0.2% Citi Holdings Liquidating Unrated Performing Assets, "A", Series 2013-VM, 144A, 3.326%, 8/15/2020 Miscellaneous 5.2% A Voce CLO Ltd., "A1B", Series 2014-1A, 144A, 1.713%*, 7/15/2026 Dryden XXXI Senior Loan Fund, "B", Series 2014-31A, 144A, 2.157%*, 4/18/2026 Madison Park Funding XII Ltd., "A", Series 2014-12A, 144A, 1.757%*, 7/20/2026 North End CLO Ltd., "A", Series 2013-1A, 144A, 1.407%*, 7/17/2025 Oak Hill Credit Partners X Ltd., "A", Series 2014-10A, 144A, 1.727%*, 7/20/2026 Octagon Investment Partners XVI Ltd., "B1", Series 2013-1A, 144A, 1.857%*, 7/17/2025 Octagon Investment Partners XXI Ltd., "A1A", Series 2014-1A, 144A, 1.723%*, 11/14/2026 Race Point CLO Ltd., "B", Series 2006-3, 144A, 0.655%*, 4/15/2020 Treman Park CLO LLC, "A", Series 2015-1A, 144A, 1.761%, 4/20/2027 Venture XVI CLO Ltd., "A1L", Series 2014-16A, 144A, 1.753%*, 4/15/2026 Voya CLO Ltd.: "A1", Series 2014-2A, 144A, 1.707%*, 7/17/2026 "A1", Series 2015-1A, 144A, 1.755%, 4/18/2027 "A2", Series 2014-2A, 144A, 2.257%*, 7/17/2026 Total Asset-Backed (Cost $57,824,483) Commercial Mortgage-Backed Securities 2.9% Banc of America Commercial Mortgage Trust, "AM", Series 2006-3, 5.843%*, 7/10/2044 Banc of America Large Loan, Inc., "PAJ", Series 2006-277A, 144A, 6.293%*, 10/10/2045 Credit Suisse Commercial Mortgage Trust, "A1A", Series 2007-C1, 5.361%, 2/15/2040 Credit Suisse First Boston Mortgage Securities Corp., "B", Series 2005-C5, 5.1%, 8/15/2038 Del Coronado Trust, "M", Series 2013-HDMZ, 144A, 5.186%*, 3/15/2018 Hilton U.S.A. Trust: "CFL", Series 2013-HLF, 144A, 2.085%*, 11/5/2030 "DFL", Series 2013-HLF, 144A, 2.934%*, 11/5/2030 JPMorgan Chase Commercial Mortgage Securities Corp., "AM", Series 2005-LDP4, 4.999%, 10/15/2042 LB Commercial Mortgage Trust: "A4B", Series 2007-C3, 5.517%, 7/15/2044 "J", Series 1998-C4, 144A, 5.6%, 10/15/2035 LB-UBS Commercial Mortgage Trust: "AM", Series 2005-C5, 5.017%, 9/15/2040 "K", Series 2003-C5, 144A, 5.25%, 4/15/2037 Total Commercial Mortgage-Backed Securities (Cost $23,796,556) Collateralized Mortgage Obligation 0.0% Federal National Mortgage Association, "FB", Series 1996-44, 0.987%*, 9/25/2023 (Cost $115,687) Government & Agency Obligations 47.3% Other Government Related (c) 0.6% Asian Development Bank, 1.125%, 3/15/2017 Fondo MIVIVIENDA SA, 144A, 3.375%, 4/2/2019 Sovereign Bonds 0.5% Province of British Columbia, Canada, 1.2%, 4/25/2017 Republic of Croatia, 144A, 6.25%, 4/27/2017 U.S. Treasury Obligations 46.2% U.S. Treasury Floating Rate Notes: 0.068%, 10/31/2016 (d) 0.099%, 1/31/2017 U.S. Treasury Inflation-Indexed Notes: 0.125%, 4/15/2017 0.125%, 4/15/2018 U.S. Treasury Notes: 0.5%, 2/28/2017 0.5%, 4/30/2017 0.625%, 5/31/2017 0.75%, 3/31/2018 0.875%, 6/15/2017 1.0%, 8/31/2016 (e) 1.0%, 12/15/2017 Total Government & Agency Obligations (Cost $379,459,128) Loan Participations and Assignments 4.7% Senior Loans* 1011778 B.C. Unlimited Liability Co., Term Loan B, 3.75%, 12/10/2021 Advantage Sales & Marketing, Inc., First Lien Term Loan, 4.25%, 7/23/2021 Albertson's LLC, Term Loan B2, 5.375%, 3/21/2019 Alkermes, Inc., Term Loan, 3.5%, 9/18/2019 American Energy — Marcellus LLC, First Lien Term Loan, 5.25%, 8/4/2020 AmWINS Group LLC, Term Loan, 5.25%, 9/6/2019 Astoria Energy LLC, Term Loan B, 5.0%, 12/24/2021 Asurion LLC, Term Loan B1, 5.0%, 5/24/2019 Avaya, Inc., Term Loan B7, 6.25%, 5/29/2020 BATS Global Markets, Inc., Term Loan B2, 5.75%, 1/31/2020 Bombardier Recreational Products, Inc., Term Loan B, 3.75%, 1/30/2019 Brickman Group Ltd. LLC, First Lien Term Loan, 4.003%, 12/18/2020 Burlington Coat Factory Warehouse Corp., Term Loan B3, 4.25%, 8/13/2021 Calceus Acquisition, Inc., Term Loan, 5.0%, 1/31/2020 California Pizza Kitchen, Inc., Term Loan, 5.25%, 3/29/2018 Calpine Corp., Term Loan B5, 3.5%, 5/27/2022 Capital Automotive LP, Term Loan B, 4.0%, 4/10/2019 Crosby U.S. Acquisition Corp., First Lien Term Loan, 3.75%, 11/23/2020 Crossmark Holdings, Inc., First Lien Term Loan, 4.5%, 12/20/2019 Drillships Financing Holding, Inc., Term Loan B1, 6.0%, 3/31/2021 Duff & Phelps Investment Management Co., Term Loan B, 4.5%, 4/23/2020 Energy Transfer Equity LP, Term Loan, 3.25%, 12/2/2019 Fairmount Minerals Ltd., Term Loan B2, 4.5%, 9/5/2019 FTS International, Inc., Term Loan B, 5.75%, 4/16/2021 Global Tel*Link Corp., First Lien Term Loan, 5.0%, 5/22/2020 Greenway Medical Technologies, Inc., First Lien Term Loan, 6.0%, 11/4/2020 Hanson Building Products Ltd., Second Lien Term Loan, 10.5%, 2/12/2023 Hargray Communications Group, Inc., Term Loan B, 5.25%, 6/26/2019 Hertz Corp., Term Loan B, 4.0%, 3/11/2018 Houston Fuel Oil Co., LLC, Term Loan B, 4.25%, 8/19/2021 IG Investment Holdings LLC, Term Loan B, 6.0%, 10/29/2021 Ineos U.S. Finance LLC, 6 year Term Loan, 3.75%, 5/4/2018 ION Media Networks, Inc., Term Loan B, 4.75%, 12/18/2020 IQOR U.S., Inc., Term Loan B, 6.0%, 4/1/2021 Jeld-Wen, Inc., Term Loan B, 5.25%, 10/15/2021 Key Safety Systems, Inc., First Lien Term Loan, 4.75%, 8/29/2021 Koppers Holdings, Inc., Term Loan, 3.534%, 8/15/2019 Lands' End, Inc., Term Loan B, 4.25%, 4/4/2021 Lineage Logistics Holdings LLC, Term Loan, 4.5%, 4/7/2021 MacDermid, Inc., First Lien Term Loan, 4.5%, 6/7/2020 Mitel U.S. Holdings, Inc., Term Loan, 5.0%, 3/31/2022 Moneygram International, Inc., Term Loan B, 4.25%, 3/27/2020 Monitronics International, Inc., Term Loan B1, 4.5%, 4/2/2022 NEP/NCP Holdco, Inc., Term Loan, 4.25%, 1/22/2020 New HB Acquisition LLC, Term Loan, 6.75%, 4/9/2020 NPC International, Inc., Term Loan B, 4.0%, 12/28/2018 NTELOS, Inc., Term Loan B, 5.75%, 11/9/2019 Oberthur Technologies of America Corp., Term Loan B2, 4.5%, 10/18/2019 Oxbow Carbon LLC: Term Loan B, 4.25%, 7/19/2019 Second Lien Term Loan, 8.0%, 1/17/2020 Ozburn-Hessey Holding Co., LLC, Term Loan, 6.75%, 5/23/2019 P2 Upstream Acquisition Co., First Lien Term Loan, 5.0%, 10/30/2020 Par Pharmaceutical Companies, Inc., Term Loan B3, 4.25%, 9/30/2019 Payless, Inc., First Lien Term Loan, 5.0%, 3/11/2021 Peabody Energy Corp., Term Loan B, 4.25%, 9/24/2020 Petco Animal Supplies, Inc., Term Loan, 4.0%, 11/24/2017 Portillo's Holdings LLC, First Lien Term Loan, 4.75%, 8/2/2021 Quikrete Holdings, Inc., First Lien Term Loan, 4.0%, 9/28/2020 Regit Eins GmbH, First Lien Term Loan, 6.0%, 1/8/2021 Rexnord LLC, First Lien Term Loan B, 4.0%, 8/21/2020 SBA Senior Finance II LLC, Incremental Term Loan B, 3.25%, 6/1/2022 Serena Software, Inc., Term Loan, 7.5%, 4/14/2020 Signode Industrial Group U.S., Inc., Term Loan B, 3.75%, 5/1/2021 Steak N' Shake Operations, Inc., Term Loan, 4.75%, 3/19/2021 Sybil Software LLC, Term Loan, 4.25%, 3/20/2020 The Men's Wearhouse, Inc., Term Loan, 5.0%, 6/18/2021 Toys 'R' Us-Delaware, Inc., Term Loan B4, 9.75%, 4/24/2020 Transdigm, Inc., Term Loan E, 3.5%, 5/14/2022 TricorBraun, Inc., Term Loan B, 4.0%, 5/3/2018 U.S. Airways Group, Inc., Term Loan B1, 3.5%, 5/23/2019 United Site Services, Inc.: Term Delay Draw, 5.516%, 8/5/2016 Term Loan B, 5.75%, 8/5/2021 Univar, Inc., Term Loan B, 5.012%, 6/30/2017 ViaWest, Inc., Term Loan B, 4.5%, 3/11/2022 WireCo WorldGroup, Inc., Term Loan, 6.0%, 2/15/2017 Zayo Group LLC, Term Loan B, 3.75%, 5/6/2021 Ziggo Financing Partnership: Term Loan B1, 3.5%, 1/15/2022 Term Loan B2A, 3.5%, 1/15/2022 Term Loan B3, 3.5%, 1/15/2022 Total Loan Participations and Assignments (Cost $38,009,001) Short-Term U.S. Treasury Obligations 5.9% U.S. Treasury Bills: 0.06%**, 8/13/2015 (f) 0.07%**, 12/3/2015 (f) 0.223%**, 12/10/2015 0.97%**, 10/15/2015 Total Short-Term U.S. Treasury Obligations (Cost $46,910,684) Shares Value ($) Securities Lending Collateral 0.3% Daily Assets Fund Institutional, 0.16% (g) (h) (Cost $2,713,350) Cash Equivalents 7.9% Central Cash Management Fund, 0.09% (g) Deutsche Variable NAV Money Fund, 0.26% (g) Total Cash Equivalents (Cost $63,597,344) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $787,007,955)† Other Assets and Liabilities, Net Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of June 30, 2015. ** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $787,146,022. At June 30, 2015, net unrealized appreciation for all securities based on tax cost was $508,611. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $2,771,620 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,263,009. (a) When-issued security (b) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at June 30, 2015 amounted to $2,614,473, which is 0.3% of net assets. (c) Government-backed debt issued by financial companies or government-sponsored enterprises. (d) At June 30, 2015, this security has been pledged, in whole or in part, as collateral for open commodity-linked rate swap contracts. (e) At June 30, 2015, this security has been pledged, in whole or in part, to cover initial margin requirements for open centrally cleared swap contracts. (f) At June 30, 2015, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (g) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (h) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. CLO: Collateralized Loan Obligation Included in the portfolio are investments in mortgage- or asset-backed securities, which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At June 30, 2015, the Fund had an unfunded loan commitment of $10,839, which could be extended at the option of the borrower, pursuant to the following loan agreement: Borrower Unfunded Loan Commitment ($) Value ($) Unrealized Appreciation ($) United Site Services, Inc., Term Delay Draw, 8/5/2016 27 At June 30, 2015, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 5 Year U.S. Treasury Note USD 9/30/2015 Copper Futures USD 7/17/2015 75 ) Copper Futures USD 8/20/2015 50 ) Nickel Futures USD 7/17/2015 ) Nickel Futures USD 8/20/2015 ) Soybean Meal Futures USD 12/14/2015 Total net unrealized depreciation ) At June 30, 2015, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 2 Year U.S. Treasury Note USD 9/30/2015 ) Copper Futures USD 7/17/2015 75 Copper Futures USD 8/20/2015 50 Nickel Futures USD 7/17/2015 Nickel Futures USD 8/20/2015 Total net unrealized appreciation At June 30, 2015, open written option contracts were as follows: Options on Interest Rate Swap Contracts Swap Effective/ Expiration Date Contract Amount Option Expiration Date Premiums Received ($) Value ($) (i) Call Options Receive Fixed — 5.132% – Pay Floating — 3-Month LIBOR 3/17/2016 3/17/2026 1 3/15/2016 ) Receive Fixed — 5.132% – Pay Floating — 3-Month LIBOR 3/17/2016 3/17/2026 2 3/15/2016 ) Total Call Options ) Put Options Pay Fixed — 1.132% – Receive Floating — 3-Month LIBOR 3/17/2016 3/17/2026 1 3/15/2016 ) Pay Fixed — 1.132% – Receive Floating — 3-Month LIBOR 3/17/2016 3/17/2026 2 3/15/2016 ) Total Put Options ) Total ) (i) Unrealized appreciation on written options on interest rate swap contracts at June 30, 2015 was $55,376. Each commodity-linked swap is a commitment to receive the total return of the specified commodity-linked index in exchange for a fixed financing rate. At June 30, 2015, open commodity-linked swap contracts were as follows: Bilateral Swaps Expiration Date Notional Amount ($) Pay/Receive Return of the Reference Index Value ($) (j) Long Positions 7/16/2015 3 Barclays-Commodity Strategy 1610 Index ) 7/16/2015 4 Bloomberg Commodity Index 7/16/2015 5 Bloomberg Commodity Index 7/16/2015 6 Bloomberg Commodity Index 7/16/2015 7 Bloomberg Commodity Index 7/16/2015 8 Bloomberg Commodity Index 7/16/2015 9 Bloomberg Commodity Index 7/16/2015 10 Bloomberg Commodity Index 7/16/2015 11 Bloomberg Commodity Index 7/16/2015 12 Bloomberg Commodity Index 7/16/2015 3 Bloomberg Commodity Index 7/16/2015 2 Bloomberg Commodity Index 7/16/2015 13 Citi Congestion DJUBS Beta 7/16/2015 13 Citi CUBES Dow Jones-UBS Weighted Index 7/16/2015 9 JPMorgan Ex-Front Month Lean Hogs Excess Return Index ) 7/16/2015 9 JPMorgan Ex-Front Month Live Cattle Excess Return Index 7/16/2015 9 JPMorgan Ranked Alpha Basket Index ) 7/16/2015 9 JPMorgan Seasonal Spread Explorer ) 7/16/2015 5 Merrill Lynch Commodity Index eXtra ADLS Modifies Excess Return Index ) 7/16/2015 5 Merrill Lynch Enhanced Benchmark — A Pre Roll Excess Return Index 7/16/2015 14 Modified Strategy D177 on the Bloomberg Commodity Index 7/16/2015 6 Societe Generale Commodity Index 7/16/2015 15 UBS Custom Commodity Index Short Positions 10/5/2015 9 Bloomberg Commodity Index ) 7/16/2015 2 Bloomberg Commodity Index 3 Month Forward ) 7/16/2015 6 Bloomberg Commodity Index 3 Month Forward ) 7/16/2015 9 Bloomberg Commodity Index 3 Month Forward ) 7/16/2015 12 Bloomberg Commodity Index 3 Month Forward ) 7/16/2015 9 Bloomberg Commodity Index Lean Hog Subindex 7/16/2015 9 Bloomberg Commodtiy Index Live Cattle Subindex ) Total net unrealized appreciation (j) There are no upfront payments on the commodity-linked swaps listed above, therefore unrealized appreciation (depreciation) is equal to their value. At June 30, 2015, open interest rate swap contracts were as follows: Centrally Cleared Swaps Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Unrealized Depreciation ($) 6/17/2015 6/17/2019 Fixed — 2.0% Floating — 3-Month LIBOR ) ) 12/16/2015 12/16/2017 Fixed — 1.5% Floating — 3-Month LIBOR ) ) Total unrealized depreciation ) Counterparties: 1 Nomura International PLC 2 BNP Paribas 3 Barclays Bank PLC 4 Canadian Imperial Bank of Commerce 5 Bank of America 6 Societe Generale 7 Credit Suisse 8 Morgan Stanley 9 JPMorgan Chase Securities, Inc. 10 Royal Bank of Canada 11 Wells Fargo Bank NA 12 Macquarie Bank Ltd. 13 Citigroup, Inc. 14 Goldman Sachs & Co. 15 UBS AG LIBOR: London Interbank Offered Rate; 3 Month LIBOR rate at June 30, 2015 is 0.28%. Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, commodity-linked swap contracts, interest rate swap contracts and written option contracts, please refer to Note B in the accompanying Notes to Consolidated Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Consolidated Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (k) Corporate Bonds $
